DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), European Application EP 19175897.8 dated 05/22/2019 has been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2020 has been received and considered. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Specification
The applicant’s specification submitted is acceptable for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-21 are directed to non-statutory subject matter because it does not fall within four category of patentable subject matter recited in 35 U.S.C 101 (Process, machine manufacture or composition of matter).
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significant more.
When considering subject matter eligibility under 35 USC 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (Step 2A), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Step 2B). Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.
Regarding claim 1, at step 1, the claim recites a node comprising a control circuitry configured to process the claim’s steps. Therefore, the claims are directed to a machine manufacture which fall within the four statutory categories of invention (Step 1-Yes).
Claim 1 is then analyzed to determine whether it is directed to any judicial exceptions. The claim recites: obtaining measurement data of industrial field device, determining the 
The claim recites a computer-implemented method comprising a series of steps of: 
“obtain …” and “trigger storage…” limitation - Insignificant extra-solution (mere data gathering/output). Various processor limitations encompass generic computing elements. Alternatively or additionally, simple search and retrieval – recited at a high level of generality – is a type of insignificant extra-solution activity (i.e. mere data gathering/output, see MPEP 2106.05(g) – obtaining information about transactions using the internet to verify credit card transactions)
“determine…” limitation- The claim as recited defines a judicial exception, an abstract idea, similar to “an idea of itself (an idea standing alone such as an uninstantiated concept, plan or scheme, as well as a mental process  as an observation that “can be performed in the human mind, or by a human using a pen and paper”.
Step 2B-
See MPEP 2106.05(d) for Berkheimer support of WURC regarding the insignificant extra-solution limitations (i.e. receiving/transmitting over a network; storing/retrieving from memory). As such, the claim, when considering as a whole, is nothing more than the instruction to implement the abstract idea in a particular, albeit well-understood, routine and conventional technological environment. Therefore, the claim does not amount to significantly more than the abstract idea (Step 2B-No).
Viewed as a whole, the additional claim elements do not provide meaningful limitations sufficient to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to “significantly more” than the abstract idea itself. 

Regarding claim 4, the claim is rejected under 101 for similar reason. Additional element of claims 4 contain more details including limitation ‘splitting…’ and ‘transmitting…’ which are Insignificant extra-solution and does not amount to significant more than the abstract idea.
Claims 13 and 20 are rejected for similar reason as claim 4.
Regarding claim 8, the claim is rejected under 101 for similar reason. Additional element of claims 8 contains more details including limitation ‘performing comparison…’ which  merely recite activities that could reasonably and be practically performed in the human mind through observation and does not amount to significant more than the abstract idea.
Claims 14 and 21 are rejected for similar reason as claim 8.
Dependent claims 2-3, 5-7, 9-11 and 15-18 depend on independent claims 1, 4, 8, and therefore include all the limitations of claims 1, 4, 8 respectively. Thus, the claims recite the same abstract idea as its parent’s claims.
Therefore, claims 1-21 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 11-13, 15-16 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cella et al. (U.S. Pub. No. 2019/0174207 A1).
Regarding claim 1, Cella teaches a node, comprising: 
a control circuitry configured to: obtain a measurement dataset indicative of operational characteristics of an industrial field device (paragraph [0905], information about the health or other status or sate information of or regarding a bearing in a piece of industrial equipment can be obtained); 
determine, based on the measurement dataset obtained, a performance indicator dataset including one or more figures of merit of the operational characteristics (paragraph [0912], the measurement be the indicators of air gaps in the bearing system, also see paragraph [0144]); 
and trigger storage of the performance indicator dataset in a distributed database and storage of the measurement dataset in a non-distributed database (paragraph [0229], storing one of the streams of data, the identified subset of data, and a result of processing the identified data in an electronic data set; also see paragraph [0144], [0251]). 
Regarding claim 2, Cella teaches all claimed limitations as set forth in rejection of claim 1, further teaches wherein the trigger of the storage includes configuring the control circuitry to determine a transaction including the measurement dataset and the performance indicator dataset, and wherein the control circuitry is further configured to: determine a signature, using a cryptographic keying material, of at least one of the measurement dataset, the performance indicator dataset, and the transaction (paragraph [0229], [0249], [0251], storing one of the streams of data, the identified subset of data, and a result of processing the identified data in an electronic data set; using distributed ledger to store state information for fused sensor, also see paragraph [0144]). 
Regarding claim 3, Cella teaches all claimed limitations as set forth in rejection of claim 1, further teach determining the performance indicator dataset using a performance metric 
Regarding claim 4, Cella teaches a node, the node being a mining node of a distributed database infrastructure, comprising: a control circuitry configured to: 
receive a transaction including a measurement dataset indicative of operational characteristics of an industrial field device and further including a performance indicator dataset including one or more figures of merit of the operational characteristics (paragraph [0905], paragraph [0912], information about the health or other status or sate information of or regarding a bearing in a piece of industrial equipment can be obtained; the measurement be the indicators of air gaps in the bearing system, also see paragraph [0144]); 
split the transaction received into a first section and a second section, the first section including the performance indicator dataset and the second section including the measurement dataset (paragraph [0229], identifying the subset of data in at least one of the plurality of data streams that corresponds to data representing at least one predefined frequency); 
store the performance indicator dataset in a distributed database of the distributed database infrastructure based on the first section; and transmit the measurement dataset to a non-distributed database based on the second section (paragraph [0229], [0249], [0251], [0335], identifying the subset of data in at least one of the plurality of data streams that corresponds to data representing at least one predefined frequency; storing one of the streams of data, the identified subset of data, and a result of processing the identified data in an electronic data set; using distributed ledger to store state information for fused sensor; incoming streaming data 
Regarding claim 5, Cella teaches all claimed limitations as set forth in rejection of claim 4, further teaches wherein at least one of the first section includes a signature of the performance indicator dataset, and wherein the second section includes a signature of the measurement dataset (paragraph [0229], [0249], [0251], paragraph [0335], [1296] validating the incoming stream data, determining one or sensor fault status and a sensor validity status in response to the plurality of detection values and anticipated state information and sensor specification, performing at least one operation in response to one of a sensor overload status, sensor health status, and sensor validity status, storing one of the streams of data, the identified subset of data, and a result of processing the identified data in an electronic data set; using distributed ledger to store state information for fused sensor). 
Regarding claim 6, Cella teaches all claimed limitations as set forth in rejection of claim 4, further teach wherein the control circuitry is further configured to: determine an integrity of the measurement dataset based on at least one of a signature of the transaction included in the transaction or a signature of the measurement dataset included in the transaction, and wherein the performance indicator dataset is selectively stored in the distributed database based on determination of the integrity (paragraph [0229], [0249], [0251], paragraph [0335], [1296] validating the incoming stream data, determining one or sensor fault status and a sensor validity status in response to the plurality of detection values and anticipated state information and sensor specification, performing at least one operation in response to one of a sensor overload status, sensor health status, and sensor validity status, storing one of the streams of data, the identified 
Regarding claim 11, Cella teaches all claimed limitations as set forth in rejection of claim 1, further teaches wherein the performance indicator dataset comprises human-understandable application-layer data (paragraph [0144], [0229], [1648], machine learning algorithm to recognize faults, patterns, optimize performance etc.; the measurement be the indicators of air gaps in the bearing system).
As per claims 12 and 19, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 1 and is similarly rejected.
As per claims 13 and 20, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 4 and is similarly rejected.
Regarding claim 15, Cella teaches all claimed limitations as set forth in rejection of claim 2, further teaches wherein the control circuitry is configured to determine the performance indicator dataset using a performance metric algorithm (paragraph [0144], [0229], [1648], machine learning algorithm to recognize faults, patterns, optimize performance etc.; the measurement be the indicators of air gaps in the bearing system), and wherein the control circuitry is further configured to: trigger storage of the performance metric algorithm in the distributed database (paragraph [0229], [0249], [0251], storing one of the streams of data, the identified subset of data, and a result of processing the identified data in an electronic data set; using distributed ledger to store state information for fused sensor, also see paragraph [0144]). 
Regarding claim 16, Cella teaches all claimed limitations as set forth in rejection of claim 5, further teaches wherein the control circuitry is further configured to: determine an integrity of the measurement dataset based on at least one of a signature of the transaction included in the . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7-10, 14, 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cella et al. (U.S. Pub. No. 2019/0174207 A1) in view of Sandoval et al. (U.S. Pub. No. 2009/0171711 A1).
Regarding claim 7, Cella teaches all claimed limitations as set forth in rejection of claim 1, but does not explicitly disclose wherein the performance indicator dataset and the measurement dataset are stored with a cross-reference. 

It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the performance indicator dataset and the measurement dataset are stored with a cross-reference into industrial internet of things of Cella.
Motivation to do so would be to include wherein the performance indicator dataset and the measurement dataset are stored with a cross-reference that can be understand by each of the participant vendors (Sandoval, paragraph [0030]).
Regarding claim 8, Cella teaches:
a control circuitry configured to: obtain, from a distributed database, a performance indicator dataset including one or more figures of merit of operational characteristics of an industrial field device, obtain, from a non-distributed database, the measurement dataset based on the cross-reference (paragraph [0905], paragraph [0912], information about the health or other status or sate information of or regarding a bearing in a piece of industrial equipment can be obtained; the measurement be the indicators of air gaps in the bearing system, also see paragraph [0144]).
Cella does not explicitly disclose: the performance indicator dataset being stored in the distributed database with a cross-reference to a measurement dataset.
Sandoval teaches: the performance indicator dataset being stored in the distributed database with a cross-reference to a measurement dataset (paragraph [0030], cross -referencing 
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include the performance indicator dataset being stored in the distributed database with a cross-reference to a measurement dataset into industrial internet of things of Cella.
Motivation to do so would be to include the performance indicator dataset being stored in the distributed database with a cross-reference to a measurement dataset that can be understand by each of the participant vendors (Sandoval, paragraph [0030]).
Cella as modified by Sandoval further teach: perform a comparison between the measurement dataset and the performance indicator dataset, to test an integrity of the performance indicator dataset and of the measurement dataset (Sandoval, paragraph [0030], cross -referencing the information provided against the metric IDs to tabulate the results to generate a report that can be understand by each of the participant vendors). 
Regarding claim 9, Cella as modified by Sandoval teach all claimed limitations as set forth in rejection of claim 8, further teach wherein the control circuitry is further configured to: determine a reference performance indicator dataset based on the measurement dataset and a performance metric algorithm stored in the distributed database (Cella, paragraph [0144], [0229], [1648], machine learning algorithm to recognize faults, patterns, optimize performance etc.; the measurement be the indicators of air gaps in the bearing system). 
Regarding claim 10, Cella as modified by Sandoval teach all claimed limitations as set forth in rejection of claim 8, further teach wherein the performance indicator dataset comprises at least one of: time-averaged data samples of the measurement dataset; peak data samples of the 
As per claims 14 and 21, these claims are rejected on grounds corresponding to the arguments given above for rejected claim 8 and is similarly rejected.
As per claim 17, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 7 and is similarly rejected.
Regarding claim 18, Cella as modified by Sandoval teach all claimed limitations as set forth in rejection of claim 9, further teach wherein the performance indicator dataset comprises at least one of: time-averaged data samples of the measurement dataset; peak data samples of the measurement dataset; event characteristics of the measurement dataset; and time-averaged use characteristics of the industrial field device (Cella, paragraph [0146], frequency data include at least one of a group of spectral peaks, a true-peak level, a crest factor derived from a time wave form, and an overall waveform derived from a vibration envelope, as well as other signal characteristics). 
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KEN HOANG/Examiner, Art Unit 2168